ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review brought by Elizabeth Cordell Deeoteau, Appellant, by Terry L. Boyd, counsel. The Appellant appealed a Judgment dated July 1, 2010, which required Appellant to post a peace bond in the amount of $500.00. There was a Motion for Reconsideration filed on July 8, 2010 which was denied on July 13, 2010.
Appellee, Erik Sean Johannessen, pro se, did not enter a response. Chief Judge Richard Jackson did not enter a response.
The sole issue on appeal was whether Appellant’s civil rights were violated by the Order requiring her to post a peace bond. Appellee, Erick Sean Johannessen, was also required to post a peace bond.
*265Upon review of the Court file, the Order and Pleadings herein, this Court makes the following findings and Order:
1. The Court heard testimony in this matter and is in the best position to consider the evidence from the testimony and evidence presented. The Court found that a peace bond would “allow(s) limited contact and would be the best means to prevent further harassment between the parties”. Ref. Order July 1, 2010
2. The Court did not have to determine who the aggressor was in the matter. Since the Court found that a permanent restraining order was not appropriate, the mutual bond requirement was simply a means of encouraging restraint in contact between the parties.
3. The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. Title II CCOJ Section 202. We find that the Order entered herein is supported by substantial evidence.
We will not substitute our judgment as to the need for a mutual peace bond for that of the trial court.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be denied.
2. The Court’s judgment and order of July 1, 2010 is affirmed.